
	

114 S1911 IS: Reach Every Mother and Child Act of 2015
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1911
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2015
			Ms. Collins (for herself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To implement policies to end preventable maternal, newborn, and child deaths globally. 
	
	
		1.Short title
 This Act may be cited as the Reach Every Mother and Child Act of 2015.
 2.PurposeThe purpose of this Act is to authorize coordination of a whole-of-government strategic approach to accelerate action by the United States to assist developing countries reach the goal of ending preventable maternal, newborn, and child deaths by 2035.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (3)CoordinatorThe term Coordinator means the Maternal and Child Survival Coordinator established under section 6. (4)Target countriesThe term target countries means specific countries have the greatest need and highest burden for maternal and child health interventions, taking into consideration countries that—
 (A)have high-need communities in fragile and poor States; (B)are located in regions with weak health systems; and
 (C)have governments that have demonstrated the political will necessary for maternal and child efforts to be sustainable and effective.
 4.Statement of policyIt is the policy of the United States, in partnership with developing governments, other donor country governments, international financial institutions, nongovernmental organizations, faith-based organizations, multilateral organizations, and the private sector, to establish and implement a coordinated, integrated, whole-of-government strategy to combat the leading causes of maternal, newborn, and child mortality by—
 (1)building on progress and success to date; (2)scaling up the most effective, evidence-based interventions with a focus on country ownership;
 (3)designing, implementing, monitoring, and evaluating programs in a way that increases the sustainability and ownership of the programs and improves outcomes in target countries;
 (4)focusing on target countries and other areas of focus; (5)streamlining existing resources and scaling up proven interventions;
 (6)increasing transparency and accountability; (7)supporting the development and scale up of innovative tools and approaches to accelerate progress toward ending preventable maternal, newborn, and child deaths;
 (8)creating innovative public-private financing mechanisms; (9)requiring that grants, contracts, and cooperative agreements for ending preventable maternal, newborn, and child deaths include targets for increased implementation of proven interventions and strengthening health systems as appropriate, including the establishment of baseline measurements from which to quantify progress; and
 (10)accelerating progress towards self-sufficiency for maternal, newborn, and child health and survival programs in target countries and other areas of focus.
			5.Strategy
 (a)In generalThe President shall establish an inter-agency working group, led by the Child and Maternal Survival Coordinator at the United States Agency for International Development (USAID) and establish and implement, not later than one year after the date of the enactment of this Act, a coordinated, whole-of-government, ten-year strategy to achieve, with partner countries and donors, the goal of ending preventable maternal, newborn, and child deaths by 2035.
 (b)ElementsThe strategy established under subsection (a) shall— (1)set outcome-based targets to achieve the goals of the strategy and ascertain baseline data relevant for each target country and for all areas of focus and programming as of the date of the release of the strategy;
 (2)utilize existing, reliable data and modeling to enable agencies to reach such targets; (3)include specific objectives, programs, and approaches to utilize highest impact, evidence-based interventions to address the leading causes of death among women during pregnancy, childbirth, and post-delivery; newborns in their first 28 days; and children under the age of five, building on the evidence outlined in USAID’s Acting on the Call: Ending Preventable Child and Maternal Deaths;
 (4)focus on target countries; (5)include development and scale-up of new technologies and approaches, including those supported by public-private partnerships for research and innovation;
 (6)ensure coordination within and amongst the relevant executive branch agencies and initiatives, including the United States Agency for International Development, the Department of State, the Department of Health and Human Services, the Centers for Disease Control and Prevention, the National Institutes of Health, the Millennium Challenge Corporation, the Peace Corps, the Department of the Treasury, the Office of the Global AIDS Coordinator, and the President’s Malaria Initiative;
 (7)improve coordination and efficiency among relevant executive branch agencies, foreign governments, and international organizations;
 (8)project general levels of resources needed to achieve the strategy’s stated objectives; (9)identify strategies for leveraging resources in new and innovative ways;
 (10)align with country-driven maternal, newborn, and child health and survival plans and plans of international organizations that will support progress towards self-sustainability by partner countries; and
 (11)outline consultations with governments, international financial institutions, nongovernmental organizations, faith-based organizations, local and international civil society groups, multilateral organizations, the private sector, and local health workers and professional associations, as appropriate.
				6.Establishment of a Child and Maternal  Survival Coordinator
 (a)In generalThe President, acting through the Administrator, shall designate a current USAID employee serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher to serve concurrently as the Maternal and Child Survival Coordinator, who shall be responsible for overseeing maternal and child health and nutrition funding managed by the Bureau of Global Health of USAID and lead the inter-agency working group established under section 5.
 (b)DutiesThe Coordinator shall— (1)direct the budget, planning, and staffing to implement the projects and programs of maternal and child health and nutrition accounts managed by the Bureau of Global Health at USAID for the purpose of achieving reductions in preventable maternal, newborn, and child deaths;
 (2)lead implementation and revision, not less frequently than once every 10 years, of the strategy established under section 5;
 (3)cooperate with relevant executive branch agencies, governments of partner countries, nongovernmental organizations (including faith-based, community-based and civil society organizations), and private sector entities to carry out the strategy and to align current and future instruments with high-impact, evidence-based interventions to save lives;
 (4)provide direction to and oversee grants, contracts, and cooperative agreements with nongovernmental organizations (including faith-based, community-based and civil society organizations) and private sector entities for the purpose of carrying out the strategy; and
 (5)report to the Administrator regarding implementation of the strategy. (c)Restriction on additional or supplemental compensationThe responsibilities and specific duties of the Coordinator shall be in addition to any other responsibilities or specific duties assigned to the individual. The Coordinator shall receive no additional or supplemental compensation as a result of carrying out responsibilities and duties under this Act.
 7.Annual reporting on maternal, newborn, and child survivalThe President shall update Congress on progress made to achieve the strategy established under section 5 as well as progress towards the goals set forth in USAID's 2014 Acting on the Call report by submitting an annual report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives and publish all report data on the Internet website, www.foreignassistance.gov (also known as the Foreign Assistance Dashboard). The report shall include the following elements:
 (1)Indicators of progress made by United States Government programs carried out under maternal and child health and nutrition accounts managed by the Bureau of Global Health toward improving maternal, newborn, and child health in each target country and overall, including—
 (A)number of maternal deaths averted; (B)number of deaths averted of newborns in their first 28 days;
 (C)number of deaths averted of child before their fifth birthday; (D)maternal mortality ratio (per 100,000 live births);
 (E)under five mortality rate; (F)births attended by skilled health personnel;
 (G)density of health workforce (number of health professionals per population); (H)descriptions of the measured or estimated impact on maternal, newborn, and child mortality of each on-going program or project; and
 (I)any other targets identified by the Coordinator or the inter-agency working group as essential to meeting the goals of the President’s strategy for ending preventable maternal, newborn, and child deaths.
 (2)Descriptions of how the interventions are designed— (A)to increase activities in target countries;
 (B)to reach underserved, marginalized, and impoverished populations; (C)to address causes of maternal, newborn, and child mortality with innovative efforts and interventions posed to go to scale;
 (D)to invest in activities that empower women, support voluntarism, and provide respectful maternity care;
 (E)to improve transparency and accountability at all levels and include common metrics for tracking progress;
 (F)to ensure that high impact, evidence-based interventions are prioritized; and (G)to expand access to quality services through community-based approaches and include community accountability measures.
 (3)Assessments of progress made over the reporting period towards improving the indicators set forth under paragraph (1).
 (4)Reporting on each aspect of the strategy established under section 5, including— (A)multi-sectoral approaches, specific strategies, and programming utilizing high impact, evidence-based interventions to address the leading causes of preventable maternal, newborn, and child deaths;
 (B)activities to develop and scale up new technologies, interventions, or approaches, including those identified by public-private partnerships for research and innovation;
 (C)coordination and efficiency within and among each agency in the inter-agency working group, foreign governments, nongovernmental organizations, and international organizations;
 (D)methods used to leverage new financial and other public and private resources in innovative ways; and
 (E)best practices identified by the executive branch and its inter-agency working group. (5)Reporting on grants, contracts, and cooperative agreements awarded, including—
 (A)a comprehensive list of USAID grants, contracts and cooperative agreements awarded in implementation of the strategy created under this Act; and
 (B)(i)a description of— (I)the targets for interventions or services and the baseline against which they are measured; and
 (II)the status of progress in meeting the targets; or (ii)in exceptional circumstances where USAID determines that inclusion of targets or baseline measurements is not reasonably possible, an explanation of how the impact of the grant, contract, agreement or resulting program is being measured.
 (6)Comprehensive and disaggregated information consistent with the United States Government’s commitment to implement transparency measures.
			8.Establishment of an innovative public-private financing mechanism
 (a)Establishment of financing frameworkThe United States Government, through USAID and other relevant executive branch agencies identified by the Coordinator and the inter-agency working group, shall develop a financing framework to leverage public and private capital to expand delivery of high-impact, evidence-based interventions for maternal, newborn, and child health. The framework shall also set clear expectations for co-financing, where appropriate, to increase domestic investment in maternal, newborn, and child survival with the goal of assisting countries in moving towards financial self-sufficiency for such programs.
			(b)Use of framework
 (1)In generalIn addition to existing bilateral and multilateral assistance for maternal, newborn, and child survival, the United States Government is authorized to utilize the tools outlined in the framework, as well as other innovative financing mechanisms identified and approved by the inter-agency working group, to help countries achieve clear results, exhibit transparency in the use of funds, encourage new domestic and international financing entities, and leverage new and additional public, private, and philanthropic funds for maternal, newborn, and child health and survival in partner countries.
 (2)Tools and approachesThese tools and approaches include development impact bonds, loan guarantees, revolving funds, working capital funds, performance-based financing mechanisms, public-private partnerships, and other similar financing or monetization mechanisms that leverage funding to expand interventions that save lives and improve health and survival.
 (3)AuthoritiesIn addition to currently held authorities, USAID and other relevant executive branch agencies of the United States Government, acting on their own or in partnership with developing countries, other donor countries, nongovernmental organizations, international organizations, or multilateral financial institutions, is authorized—
 (A)to grant loans; (B)to set aside funds for use in the implementation of financing mechanisms under subsection (a);
 (C)to use a financial intermediary to implement a pay-for-performance financing mechanism, subject to the eligibility requirements set forth under subsection (c);
 (D)to issue sovereign level guarantees; and (E)to make equity investments.
 (c)Eligibility for participationIn order to participate in the pay-for-performance program, partner countries shall be required by the United States Government to commit to—
 (1)fully benchmarked plans to increase nominal and per capita health spending; and (2)fully developed and budgeted maternal and child survival plans.
 (d)Project qualificationIn order to have a project qualify under subsection (c), the partner country or its designated implementing partner must produce—
 (1)specific outcome goals for the project; (2)a description of each intervention and projected outcome for the project;
 (3)rigorous evidence demonstrating that the interventions can be expected to produce the projected outcomes;
 (4)an estimate of projected government costs and savings to conduct the project; (5)a description of how the outcomes are monetized and secured against fixed costs;
 (6)a description of the target population or populations that will be served by the project; (7)a description of the expected social benefits to participants who receive the interventions, as well as others who may be impacted;
 (8)the metrics that will be used to determine whether the outcomes have been achieved and the methods to be used to measure those metrics; and
 (9)a plan for sustainability of efforts. (e)Establishment of Development Impact PartnershipThe United States Government shall support the creation of a development impact partnership to act as a financial intermediary and facilitate the financing mechanism established under this section. The partnership shall be designed to allow for the incorporation of private sources and other nongovernmental sources of capital to leverage United States Government investments, foster public-private partnerships, and engage private sector actors in developing countries to achieve measurable progress towards the strategy established under section 5.
			9.Authorization of funding
 (a)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out the maternal and child strategy, financing framework, and Development Impact Partnership.
 (b)ApplicationFederal funds appropriated to carry out activities under this act shall be subject to all applicable restrictions under Federal law.
